 Case 2:20-bk-20876-BB               Doc 5 Filed 12/11/20 Entered 12/11/20 12:36:48                              Desc
                                      Main Document    Page 1 of 9



 1 JOHN N. TEDFORD, IV (State Bar No. 205537)
   jtedford@DanningGill.com
 2 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com
 3 MICHAEL G. D’ALBA (State Bar No. 264403)
   mdalba@DanningGill.com
 4 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 5 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 6 Facsimile: (310) 277-5735

 7 Proposed Attorneys for Airport Van Rental, Inc.
   and affiliated Debtors and Debtors in Possession
 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                                    CENTRAL DISTRICT OF CALIFORNIA

11                                              LOS ANGELES DIVISION

12

13 In re                                                              Case No. 2:20-bk-20876-BB

14 AIRPORT VAN RENTAL, INC., et al.,                                  Chapter 11

15                      Debtors and Debtors in                        MOTION FOR ENTRY OF AN ORDER
                        Possession.                                   OF JOINT ADMINISTRATION;1 AND
16                                                                    MEMORANDUM OF POINTS AND
                                                                      AUTHORITIES IN SUPPORT THEREOF
17            Affects all Debtors
                                                                             [No notice or hearing required]
18            Affects the following Debtor(s):                                        [LBR 1015-1]

19
20

21            Airport Van Rental, Inc., a California corporation (“AVR California”), hereby moves for an
22 order jointly administering this case with chapter 11 cases filed by the following affiliates: Airport

23 Van Rental, Inc., a Georgia corporation (“AVR Georgia”), case no. 2:20-bk-20877-BB; Airport

24 Van Rental, Inc., a Nevada corporation (“AVR Nevada”), case no. 2:20-bk-20878-BB; Airport Van

25 Rental, LLP, a Texas limited liability partnership (“AVR Texas”), case no. 2:20-bk-20882-BB;

26
         1
27          Concurrently with the filing of this motion by Airport Van Rental, Inc., a California corporation, four of its
     affiliates have also filed motions in their respective chapter 11 cases for orders directing the joint administration of
28   their cases and that of Airport Van Rental, Inc., a California corporation.

      1627876.2 26982                                             1
 Case 2:20-bk-20876-BB         Doc 5 Filed 12/11/20 Entered 12/11/20 12:36:48               Desc
                                Main Document    Page 2 of 9



 1 and (4) AVR Vanpool, Inc., a California corporation, case no. 2:20-bk-20883-BB (“AVR

 2 Vanpool”). AVR California, AVR Georgia, AVR Nevada, AVR Texas, and AVR Vanpool are

 3 collectively referred to herein as the “Debtors.”

 4            This motion is based on the following grounds: On December 11, 2020, each of the

 5 Debtors filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code

 6 (the “Bankruptcy Code”) in the above-referenced Bankruptcy Court. FRBP 1015 provides that the

 7 court may order a joint administration of the bankruptcy estates where two or more petitions are

 8 pending in the same court by a debtor and an affiliate.

 9            This motion is based upon this motion, the Memorandum of Points and Authorities
10 appended hereto, the separate Declaration of Yazdan Irani and the separate Appendix of Exhibits

11 filed concurrently herewith, the separate notice of the hearing on this and other first day motions,

12 and such other evidence as may be presented to the Court.

13            The Motion is brought pursuant to Federal Rules of Bankruptcy Procedure (“FRBP”) 1015

14 Local Bankruptcy Rule (“LBR”) 1015-1(b). Pursuant to LBR 1015-1(b) and LBR 9013-1(q), this

15 Motion may be determined without a hearing and without additional notice.

16

17 DATED: December 11, 2020                    DANNING, GILL, ISRAEL & KRASNOFF, LLP

18

19
                                               By:             /s/ John N. Tedford, IV
20                                                     JOHN N. TEDFORD, IV
                                                       Proposed Attorneys for Airport Van Rental, Inc.
21                                                     and affiliated Debtors and Debtors in Possession
22

23

24

25

26

27

28

     1627876.2 26982                                    2
 Case 2:20-bk-20876-BB         Doc 5 Filed 12/11/20 Entered 12/11/20 12:36:48             Desc
                                Main Document    Page 3 of 9



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2

 3                                                   I.

 4                                       BACKGROUND FACTS

 5 A.        BANKRUPTCY BACKGROUND

 6           On December 11, 2020 (the “Petition Date”), Airport Van Rental, Inc., a California

 7 corporation (“AVR California”), Airport Van Rental, Inc., a Georgia corporation, Airport Van

 8 Rental, Inc., a Nevada corporation, Airport Van Rental, LLP, a Texas limited liability partnership,

 9 and AVR Vanpool, Inc., a California corporation (“AVR Vanpool”) (collectively the “Debtors”),
10 each filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors

11 have filed a number of motions seeking typical “first day” orders, including an order directing the

12 joint administration of their chapter 11 cases. The Debtors remain in possession of their properties

13 and continue to operate their businesses as debtors in possession pursuant to sections 1107(a) and

14 1108 of the Bankruptcy Code.

15

16 B.        THE DEBTORS’ HISTORY AND BUSINESS OPERATIONS

17           AVR California was founded in 2007 by Yazdan and Kim Irani. The Iranis founded AVR

18 California because they recognized that car rental companies do not adequately serve the needs of

19 customers who need space for five or more passengers. Over the last 13 years, the Iranis built the
20 Company (consisting of the five Debtors and some non-Debtors that are no longer operating) into

21 an industry leader in the van rental business in the United States. The Company also continued to

22 innovate by providing full-service “vanpool” programs to governmental agencies such as the City

23 of Los Angeles.

24           Very generally, the Company’s business has three components. First, the Company rents

25 vans to the public. The Company has an online reservation system at www.airportvanrentals.com

26 and accepts bookings through online travel agencies such as Priceline.com. This first component is

27 referred to as its “retail” business. Second, the Company has contracts with private businesses that

28 need to rent vans to conduct their business. The Company has been recognized by Amazon as a

     1627876.2 26982                                  1
 Case 2:20-bk-20876-BB          Doc 5 Filed 12/11/20 Entered 12/11/20 12:36:48               Desc
                                 Main Document    Page 4 of 9



 1 National Recognized Preferred Vendor in connection with Amazon’s “Delivery Service Partner”

 2 program.2 Third, the Company has “vanpool” contracts with governmental entities pursuant to

 3 which it supplies and maintains vans used by government employees as part of environmentally-

 4 friendly vanpool programs.

 5            From $3.8 million in 2011, the Company’s revenues grew to $39 million in 2019. The

 6 Company was poised to continue growing until the COVID-19 pandemic took hold, devastating the

 7 retail business which comprised 85% of its revenues in 2019. The Company, which used to operate

 8 in 16 cities in 10 states, now operates in 7 cities in 5 states. In early 2020, the Company had over

 9 210 employees throughout the United States; today, it has approximately 60. Like other car rental
10 companies, the Company also cut the size of its fleet, from approximately 2,300 vehicles to 1,100.

11 Car rental companies cut their fleet size by selling their vehicles through auction. Because of the

12 large number of vehicles being offered for sale and the few number of vehicles being purchased,

13 the market value of used passenger vehicles dropped. Since the Company is liable to its vehicle

14 financiers for the full acquisition price of a vehicle regardless of how much that vehicle sells for –

15 even if the vehicle is “leased” from the financier – the Company bore the brunt of the decrease in

16 market values.

17            Like Hertz and many other companies that rely heavily on air travelers, the Debtors find

18 themselves in need of bankruptcy relief. A number of the Company’s financiers (including some

19 who are exiting the industry) are pursuing or are threatening to pursue their rights under existing
20 financing arrangements. The Company has been open with them regarding the Company’s need

21 for bankruptcy relief, and even told them when a chapter 11 would be filed. The Company hired

22 outside professionals, including a Chief Reorganization Advisor, to evaluate the prospects for the

23 Debtors’ reorganization or potential sale of their assets (or some of their assets). In October 2020,

24 the Debtor implemented an “Adequate Protection Program” pursuant to which all financiers have

25

26       2
        Under the program, delivery persons form small businesses and contract to deliver Amazon
   packages in Prime-branded blue vans and uniforms. Amazon negotiated special deals on van
27
   leases with companies such as AVR California, and requires its DSPs to use preferred vendors.
28 The Company is currently renting approximately 200 vans to Amazon DSPs.

     1627876.2 26982                                   2
 Case 2:20-bk-20876-BB           Doc 5 Filed 12/11/20 Entered 12/11/20 12:36:48                  Desc
                                  Main Document    Page 5 of 9



 1 received monthly payments to (a) compensate them for the decrease in value of their collateral,

 2 (b) provide interest, at a rate of 6.0% per annum, based on current market values of the vehicles in

 3 which they have an interest, and (c) remit proceeds from sales of the vehicles in which they had an

 4 interest. In October and November 2020, the Company paid financing companies an aggregate of

 5 approximately $420,000 to compensate them for the decrease in value of the vehicles, $200,000 of

 6 interest, and $1.5 million from the sales of vehicles.

 7

 8 C.         THE DEBTORS’ PLAN FOR THIS CASE

 9            Presently, the Debtors intend to sell certain assets, and assign certain liabilities, to a new
10 company that has been or will be formed by certain of the Company’s current officers. Any sale

11 will be subject to Court approval, and likely subject to overbids.

12            The Debtors remain open to the possibility of a chapter 11 plan that, among other things,

13 (a) consolidates the Debtors (and possibly some non-Debtors) into one entity, (b) pays the Debtors’

14 financing companies the full amount of the secured portion of their claims during the same period

15 of time those claims would be paid in the ordinary course of business, and (c) uses future earnings

16 to make distributions to general unsecured creditors over a period of years. However, absent a

17 major source of new funding, such a plan would require cooperation by substantially all of the

18 financing companies and the consent of unsecured creditors.

19            To accomplish an orderly liquidation or confirmation of a chapter 11 plan, the Debtors
20 intend to, among other things (a) continue to operate and maintain their business and the assets,

21 including the fleets of vehicles in which the financing companies have an interest, (b) continue to

22 make adequate protection payments to the financing companies in accordance with the Adequate

23 Protection Program and (c) continue to sell vehicles in the ordinary course and pay the net sales

24 proceeds to the financing companies.

25 ///

26 ///

27 ///

28 ///

     1627876.2 26982                                      3
 Case 2:20-bk-20876-BB            Doc 5 Filed 12/11/20 Entered 12/11/20 12:36:48                  Desc
                                   Main Document    Page 6 of 9



 1                                                        II.

 2                      ADDITIONAL FACTS SPECIFIC TO RELIEF REQUESTED

 3            Each of the Debtors is an “affiliate” of the other Debtors because its founder, Yazdan Irani,

 4 owns 20% or more of the outstanding voting securities of each Debtor.

 5            In most respects, the Company operates like a consolidated entity. The majority of the

 6 Company’s business is conducted by AVR California. All revenue generated by the Company is

 7 deposited into accounts held in the name of AVR California, and all expenses incurred by the

 8 Company are paid by AVR California out of those accounts. In this way, the Company employs a

 9 cash management system in which all income is pooled together to pay the entities’ collective
10 expenses. Like all of their other expenses, the payroll of the Debtors’ employees is funded by

11 AVR California, primarily from revenues generated by AVR California.

12

13                                                       III.

14                                            LEGAL DISCUSSION

15 A.         RELIEF REQUESTED

16            Each of the Debtors is seeking an order approving the joint administration of the Debtors’

17 bankruptcy estates. AVR California also seeks an order approving the following procedures (the

18 “Administration Procedures”):

19            1.       Use of one docket for the Debtors’ bankruptcy cases under the lead case number
20 assigned to AVR California;

21            2.       The caption of all pleadings, orders, and other papers filed shall reflect joint

22 administration of the Debtors’ cases by stating whether all Debtors are affected or otherwise

23 identifying the affected Debtor(s) by name;

24            3.       Each of the Debtors shall file separate schedules and statements;

25            4.       Proofs of claim filed by creditors of any of the Debtors shall be on the caption and

26 case number of the Debtor or Debtors to which the claim relates and in whose case or cases the

27 claim is to be filed;

28            5.       A separate claim register shall be kept for each of the Debtors;

     1627876.2 26982                                       4
 Case 2:20-bk-20876-BB              Doc 5 Filed 12/11/20 Entered 12/11/20 12:36:48                Desc
                                     Main Document    Page 7 of 9



 1             6.       While substantive consolidation3 is not requested, one plan and disclosure statement

 2 may be filed for all of the Debtors’ cases;

 3             7.       The Debtors shall be authorized to file monthly operating reports required by the

 4 U.S. Trustee on a consolidated basis in a form acceptable to the U.S. Trustee; and

 5             8.       Whenever applicable bankruptcy rules might require service on the top twenty

 6 general unsecured creditors, parties shall instead be required to serve a consolidated list of the top

 7 twenty general unsecured creditors of the Debtors’ bankruptcy estates, as set forth in Exhibit “5” to

 8 the Appendix of Exhibits.

 9
10 B.          BASIS FOR RELIEF REQUESTED

11             FRBP 1015 provides, in pertinent part:

12                      (b) Cases involving two or more related debtors

13                      If . . . two or more petitions are pending in the same court by . . .

14                      (4) a debtor and an affiliate, the court may order a joint
                        administration of the estates. Prior to entering an order the court
15                      shall give consideration to protecting creditors of different estates
                        against potential conflicts of interest.
16
                        (c) Expediting and protective orders
17
                        When an order for . . . joint administration of . . . two or more cases
18                      is entered pursuant to this rule, while protecting the rights of the
                        parties under the Code, the court may enter orders as may tend to
19                      avoid unnecessary costs and delay.
20 LBR 1015-1(b) further provides:

21                     (1) Motion. If 2 or more cases are pending before the same judge,
                       an order of joint administration may be entered, without further notice
22                     and an opportunity for hearing, upon the filing of a motion for joint
                       administration pursuant to FRBP 1015 and LBR 9013-1(q), supported
23                     by a declaration establishing that the joint administration of the cases
                       is warranted, will ease the administrative burden for the court and the
24                     parties, and will protect creditors of the different estates against
                       potential conflicts of interest.
25

26 The Motion is supported by the separately filed declaration of Yazdan Irani.

27
         3
28           See also LBR 1015-1(b)(2).

     1627876.2 26982                                        5
 Case 2:20-bk-20876-BB                Doc 5 Filed 12/11/20 Entered 12/11/20 12:36:48                              Desc
                                       Main Document    Page 8 of 9



 1 C.           AN ORDER OF JOINT ADMINISTRATION IS WARRANTED

 2              1.       Affiliate Status

 3              Section 101(2)(B) of the Bankruptcy Code defines the term “affiliate” as a “corporation 20

 4 percent or more of whose outstanding voting securities are directly or indirectly . . . owned . . . by

 5 an entity that directly or indirectly . . . owns . . . 20 percent or more of the outstanding voting

 6 securities of the debtor . . . .” AVR Texas qualifies as a “corporation” under Section 101(9) of the

 7 Bankruptcy Code because it is “organized under a law that makes only the capital subscribed

 8 responsible for the debts of such association.”4 As discussed above, each of the Debtors is an

 9 affiliate of the others.
10

11              2.       Administrative burden

12              The fact that the Debtors are affiliates of one another provides a sufficient basis for their

13 cases to be jointly administered. Joint administration is also appropriate because it will eliminate

14 duplicative efforts that would waste the resources of the bankruptcy estates and the Court.

15 Otherwise, the Debtors will be burdened with having to file substantially the exact same pleading

16 in each of the chapter 11 cases when seeking certain forms of relief. This would cause the Debtors

17 to incur substantial and unnecessary legal fees and expenses, as well as delay. LBR 1015-1

18 provides for joint administration where it will ease the administrative burden for the Court and the

19 parties. The Debtors’ cases warrant such relief. In addition to reducing the costs and delay for the
20 bankruptcy estates of the Debtors, such relief will reduce the costs and delay to the Court, creditors,

21 and other parties in interest.

22              The Debtors believe that there are no potential conflicts of interest among the creditors of

23 the different Debtors such that joint administration should not be allowed. Should one arise, the

24 Court has discretion under FRBP 1015-1(c) to modify its order.

25

26
         4
             AVR Texas is a limited liability partnership organized under Texas law. A partner in a Texas limited liability
27 partnership is not liable for any obligation of the partnership. Business Organizations Code, Sec. 152.801(a). This
     restriction, however, does not affect the liability of the limited liability partnership to pay its obligations from
28 partnership property. Business Organizations Code, Sec. 152.801(d)(1).

     1627876.2 26982                                               6
 Case 2:20-bk-20876-BB          Doc 5 Filed 12/11/20 Entered 12/11/20 12:36:48               Desc
                                 Main Document    Page 9 of 9



 1                                                     IV.

 2                                             NOTICE GIVEN

 3            This motion and other first day motions, and notice of the hearings thereon, will be served

 4 by overnight mail on the Office of the United States Trustee, entities with interest in cash collateral

 5 to be used by the Debtors, and other creditors appearing on the Debtors’ list of 20 largest unsecured

 6 creditors. However, pursuant to LBR 1015-1(b), an order of joint administration may be entered,

 7 without further notice and an opportunity for hearing, upon the filing of a motion. Therefore, the

 8 Debtors request that this motion be granted without need for a hearing or any further notice.

 9
10                                                     V.

11                                              CONCLUSION

12            For the foregoing reasons, the Debtors request that the Court enter an order approving the

13 joint administration of the Debtors’ cases as well as the proposed procedures. The Debtors also

14 request such other and further relief as the Court deems just and proper.

15

16 DATED: December 11, 2020                      DANNING, GILL, ISRAEL & KRASNOFF, LLP

17

18
                                                 By:           /s/ John N. Tedford, IV
19                                                     JOHN N. TEDFORD, IV
                                                       Proposed Attorneys for Airport Van Rental, Inc.
20                                                     and affiliated Debtors and Debtors in Possession
21

22

23

24

25

26

27

28

     1627876.2 26982                                    7
